Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendments and remarks filed on January 21, 2021.
Claims 1-13 are canceled.
Claims 14-23 are added.
Claims 14-23 are currently pending and have been examined.
Applicant’s remarks and arguments are addressed below.
Specification
Objections to the Specification have been corrected and resolved.
Claim Objections
Because Claims 1-13 are canceled, the objection to Claims 1-13 are moot.
Claims 17, 21, and 22 are objected to because of the following informalities:  Lines 1 reads “lease information exchange” should read --information exchange--.  Appropriate correction is required.  Examiner will assume correction complete in this office action.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Under Step 1 Claims 14-23 are rejected under 35 U.S.C. 101 because the claimed
invention is directed to non-statutory subject matter. To be patent eligible under § 101, a claim

matter. See MPEP § 2106.03.
Nothing in Applicant's independent Claims 14 or 23 affords a straightforward interpretation that what is claimed is a process, a machine, an article of manufacture, or a composition of matter. Because Applicant fails to claim a process, a machine, an article of manufacture, or a composition of matter. Applicant's claim is not subject matter eligible for patenting. Dependent Claims 15-22 only elaborate on Claim 14, 15, 16, 19 and 21, and without adding anything "not of one of the Four Statutory Categories", so are rejected under 35 U.S.C. 101.
Alternatively, for the purpose of compact prosecution the examiner will assume that
Claims 14-22 are within the statutory category of an article of manufacture and Claim 23 is within the statutory category of an article of manufacture. Claims 14-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
Under Step 2A of the MPEP § 2106.04(11), it is determined whether the claims are
directed to a judicially recognized exception. Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception. (YES)
Taking Claim 14 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
An information exchange comprising:
a  computing device implementing a first communications interface for enabling communication between a consumer and the information exchange and a second communications interface for enabling communication between the information exchange

	wherein the computing device is programmed to:
receive, from the consumer, a basic request using one or more forms over the first communications interface, the basic request being a request to either lease or purchase  a
vehicle;
generate a request for proposal according to the basic request;
	transmit the request for proposal to the at least one candidate automobile provider using the second communications interface;
receive one or more proposals from the at least one candidate automobile provider; evaluate the one or more proposals with respect to the basic request;
if at least one proposal of the one or more proposals is consistent with information in the  basic request, transmit the at least one proposal to the consumer using the first 
communications interface;
if a revised request is received from the consumer in response to the at least one
proposal:
evaluate the revised request;
evaluate the one or more proposals that were previously received with respect to margins defined by the information exchange and the revised request; and
if the one or more proposals can be absorbed within the margins, communicate acceptance of the revised request to the consumer.
Certain methods of organizing human activity include:
- fundamental economic principles or practices (including hedging, insurance, and mitigating risk)
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitations of allowing for communication between a consumer and the information exchange, allowing for communication between the information exchange and at least one candidate automobile provider, receiving a basic request from the consumer through a series of forms completed by the consumer to allow the information exchange to share a basic request with candidate automobile providers.  The at least one automobile providers responds to the information exchange that then evaluates, compares and forwards to the consumer for review and potential acceptance of the proposal.  These activities performed by all parties involved, under its broadest reasonable interpretation, covers a commercial interaction.  For example, “receive”, “generate”, “transmit”, “evaluate” and absorbed in the context of this claim encompasses agreements in the form of contracts, advertising, and marketing or sales activities or behaviors.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial or legal interactions but for the recitation of generic computer components, then it falls within the "certain methods of organizing human activity" grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that
integrate the exception into a practical application of the exception. This judicial exception is
not integrated into a practical application. (YES)
Claim 14 does not recite additional elements beyond the judicial exception(s). The claim recites no hardware or software or any indication that the steps of the method are performed in a technological environment, other than a computing device implementing a first communications interface for enabling communication between a consumer and the information exchange and a second communications interface for enabling communication between the information exchange and at least one candidate automobile provider; wherein the computing device is programmed to calculate, evaluate and compare proposals toward assisting a consumer to lease or purchase a vehicle, which is insufficient to integrate into a practical application.
Additionally, the claimed elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, merely taking this abstract idea on selling or leasing and applying it to computer implement search, propose evaluate and buying/leasing activity.
Accordingly, the judicial exception is not integrated into a practical application.
Under Step 2B, it is determined whether the claims recite additional elements that
amount to significantly more than the judicial exception. The claims of the present application

judicial exception. (No)
Claim 14 does not recite additional elements beyond the judicial exceptions. The claim recites no hardware or software or any indication that the steps of the method are performed in a technological environment, other than mere instructions to implement an abstract idea or other exception on a computer.  As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "more than simply state] the [judicial exception] while adding the words 'apply it'", Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961,1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible, which is insufficient to integrate into a practical application.
Dependent Claims 15-22 only elaborate on Claim 14, so are rejected under 35 U.S.C. 101.
The analysis above applies to all statutory categories of invention, so Claim 23 is also rejected under this analysis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 14-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Edelman
(20150120489, hereinafter "Edelman").
Re. Claim 14, Edelman teaches An information exchange (¶ 69; remote information system 1110,) Edelman teaches comprising:
a  computing device implementing a first communications interface for enabling communication between a consumer and the information exchange (¶ 26; a web based interface through which a buyer can view information on vehicles and to obtain a payment amount for a lease, financed purchase, or cash purchase of a vehicle for which the buyer qualifies) and a second communications interface for enabling communication between the information exchange and at least one candidate automobile provider (¶ 70; devices 1112, 1114, and 1116 are operated by users 1122,1124, and 1126, respectively, who may be buyers and/or sellers interfacing with computer system 1102 as described above);
	wherein the computing device (¶ 74; The network 1108 may include any electronic communications system or method. Communication among components operating in conjunction with embodiments of the present disclosure may be performed using any suitable communication method, such as, for example, a telephone network, an extranet, an intranet, the Internet) is programmed to:
receive, from the consumer, a basic request using one or more forms over the first communications interface, the basic request being a request to either lease or purchase  a
vehicle (¶ 7; receiving, by the computer system, a request from the buyer for a quote on a selected vehicle from the plurality of vehicles);
generate a request for proposal according to the basic request (¶ 7; in response to receiving the quote request from the buyer, requesting, by the computer system, a quote on the selected vehicle from one or more dealers);
transmit the request for proposal to the at least one candidate automobile provider using the second communications interface (¶ 7; in response to receiving the quote request from the buyer, requesting, by the computer system, a quote on the selected vehicle from one or more dealers and ¶ 70; Electronic devices 1112, 1114, and 1116 may be, or include, a laptop computer, a desktop computer, a mobile subscriber communication device, a mobile phone, a personal digital assistant (PDA), a tablet computer, and/or other electronic device. devices 1112, 1114, and 1116 are operated by users 1122,1124, and 1126, respectively, who may be buyers and/or sellers interfacing with computer system 1102 as described above);
receive one or more proposals from the at least one candidate automobile provider (¶ 7; a quote on the selected vehicle from a responding dealer from the one or more dealer);
evaluate the one or more proposals with respect to the basic request (¶ 145; multiple quotes from different dealers may be analyzed to determine which quotes are most beneficial to the buyer, and the terms of such quotes presented to the buyer in order, with the most beneficial quote terms presented first. and ¶ 39; Such criteria may be analyzed for each quote and the quotes compared based on the criteria. ¶ 46; filtering a list of vehicles from an electronic database of vehicles (202) based on search criteria that may include the determined buyer qualification as well as other desired criteria);
if at least one proposal of the one or more proposals is consistent with information in the  basic request, transmit the at least one proposal to the consumer using the first communications interface (¶ 7; a quote on the selected vehicle from a responding dealer from the one or more dealers; providing to the buyer, by the computer system, terms in the quote from the responding dealer);
if a revised request is received from the consumer in response to the at least one
proposal (¶ 40; the buyer may accept some terms of a quote, but ask for other terms to be revised, in which case the request to revise the quotes is sent back to the dealer):
evaluate the revised request (¶ 39; Determining the advantageousness of a quote may be based on any desired criteria, such as a percentage discount from a manufacturer's suggested retail price for the selected vehicle offered by a dealer; a level of similarity between the selected vehicle and a vehicle from a dealer; an availability of the selected vehicle from a dealer; and a financial value associated with an offer from a dealer, the offer including one or more of: a financed purchase of the selected vehicle, a lease of the selected vehicle, and a cash purchase of the selected vehicle. Such criteria may be analyzed for each quote and the quotes compared based on the criteria.);
evaluate the one or more proposals that were previously received with respect to margins defined by the information exchange and the revised request (¶ 145; Additionally, the terms and information in each dealer quote may be analyzed for any desired purpose, such as to verify the quote matches the quote request or other criteria (such as a maximum distance the buyer is willing to travel to the dealer) provided by the buyer, to identify errors in the quote, or for other reasons. In some exemplary embodiments, multiple quotes from different 
if the one or more proposals can be absorbed within the margins (¶ 84; Additionally, the dealer may set margins, tolerances, parameters, preferences and other kinds of criteria for use in generating automated quotes. For example, a dealer may set criteria to be considered by the
algorithm concerning acceptable profit margins, dealer reserve strategies, Examiner notes that the “Information Exchange” can adopt this similar approach by reducing fees to generate sales to generate commissions or payment to the “Information Exchange” for generating the loan), communicate acceptance of the revised request to the consumer (¶ 41; Upon acceptance of the quote terms by the buyer (150), a deal sheet specifying the terms offered by the responding dealer in the quote, and agreed-to by the buyer, are provided to both the dealer and the buyer (155).).
Re. Claim 15, Edelman teaches The information exchange of claim 14, Edelman teaches wherein the at least one proposal is a plurality of proposals (¶ 7; in response to receiving the quote request from the buyer, requesting, by the computer system, a quote on the selected vehicle from one or more dealers; receiving, by the computer system, a quote on the selected vehicle from a responding dealer from the one or more dealers; providing to the buyer, by the computer system, terms in the quote from the responding dealer;).
Re. Claim 16, Edelman teaches The information exchange of claim 15, Edelman teaches wherein the computing device is further programmed to:
process each proposal of the plurality of proposals according to a calculator to obtain a summary for each proposal (¶s 38-39; multiple quotes from different dealers may be analyzed to determine which quotes are most beneficial to the buyer, and the terms of such quotes presented to the buyer in order, with the most beneficial quote terms presented first, the next-most beneficial terms presented second, and so on.  and Determining the advantageousness of a quote may be based on any desired criteria, such as a percentage discount from a manufacturer's suggested retail price for the selected vehicle offered by a dealer; a level of similarity between the selected vehicle and a vehicle from a dealer; an availability of the selected vehicle from a dealer; and a financial value associated with an offer from a dealer, the offer including one or more of: a financed purchase of the selected vehicle, a lease of the selected vehicle, and a cash purchase of the selected vehicle. Such criteria may be analyzed for each quote and the quotes compared based on the criteria.), and 
transmit the summary for each proposal of the plurality of proposals to the consumer (¶ 38; In some exemplary embodiments, multiple quotes from different dealers may be analyzed to determine which quotes are most beneficial to the buyer, and the terms of such quotes presented to the buyer in order, with the most beneficial quote terms presented first, the next-most beneficial terms presented second, and so on.) .
Re. Claim 17, Edelman teaches The information exchange of claim 16, Edelman teaches wherein the calculator is programmed to process each proposal according to a plurality of formulas to obtain a plurality of values and select a lowest value of the plurality of values as the summary for each proposal (¶ 39; Determining the advantageousness of a quote may be based on any desired criteria, such as a percentage discount from a manufacturer's suggested retail 
Re. Claim 18,  Edelman teaches The information exchange of claim 16, Edelman teaches wherein the calculator includes internal logic for determining, for each proposal of the plurality of proposals, vehicle  cost,  savings  over  cost  based  on  vehicle  manufacturer's  suggested  retail  price, monthly payment, and total drive off cost (¶ 68; FIG. 10 illustrates an exemplary decision aid in the form of a qualified payment certificate (also referred to above as a deal sheet). In this example, the certificate includes calculated lease and financing terms based from the MSRP of a selected vehicle received from one or more dealers and agree-to by the buyer, and ¶ 69 and FIG. 9; illustrates an exemplary data entry form that may be provided to the buyer for selection of one or more vehicle parameters, particularly a detailed trim package for a selected vehicle. In this example, when the buyer selects one or more trim package options, the lease payment amount and a finance payment amount on the left side of the page are automatically updated according to the qualification calculations discussed above).
Re. Claim 19, Edelman teaches The information exchange of claim 15, Edelman teaches wherein the computing device is further programmed to:
evaluate the plurality of proposals according to a selection criteria (¶ 46; Method 200 further includes filtering a list of vehicles from an electronic database of vehicles (202) based on  according to a set of presentation criteria, which can be set from default criteria or obtained from the buyer.); 
select a selected proposal according to the selection criteria (¶ 39; Such criteria may be analyzed for each quote and the quotes compared based on the criteria.); and transmit the selected proposal to the consumer (¶ 41; Upon acceptance of the quote terms by the buyer (150), a deal sheet specifying the terms offered by the responding dealer in the quote, and agreed-to by the buyer, are provided to both the dealer and the buyer (155)., Examiner notes that the deal sheet is the official notification of mutual acceptance.).
Re. Claim 20, Edelman teaches The information exchange of claim 19, Edelman teaches wherein selection criteria is based, at least in part, upon a prioritization of parameters received from the consumer (¶ 45; multiple quotes from different dealers may be analyzed to determine which quotes are most beneficial to the buyer, and the terms of such quotes presented to the buyer in order, with the most beneficial quote terms presented first, the next most beneficial terms presented second, and so on., and ¶ 39; Determining the advantageousness of a quote may be based on any desired criteria, such as a percentage discount from a manufacturer's suggested retail price for the selected vehicle offered by a dealer; a level of similarity between the selected vehicle and a vehicle from a dealer; an availability of the selected vehicle from a dealer; and a financial value associated with an offer from a dealer, the offer including one or 
Re. Claim 21, Edelman teaches The information exchange of claim 14, Edelman teaches wherein the computing device is programmed to provide the one or more forms to a web browser on executing on a consumer device of the consumer (¶ 11; Practitioners will appreciate that the illustrated steps described herein may comprise in any number of configurations including the use of windows, webpages, web forms, popup windows, prompts and the like, ¶ 64 and Sheet 7 of 15; FIG. 5B can be provided to the buyer on the electronic device to collect, among other information, buyer name, address, date of birth, social security number, yearly income, down payment, and employment information from the buyer).
Re. Claim 22, Edelman teaches The information exchange of claim 21, Edelman teaches wherein the consumer device is either of a smartphone and a hand-held tablet (¶ 96; Col. 13, Lines 60-63; Various embodiments may include any suitable personal computer, network computer, workstation, personal digital assistant, cellular phone, smart phone, minicomputer, mainframe or the like.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Edelman (20150120489, hereinafter "Edelman") and further in view of Swinson et al. (20140244424, hereinafter “Swinson”.
Re. Claim 23, Edelman teaches An information exchange (¶ 69; remote information system 1110,) Edelman teaches comprising:
a  computing device implementing a first communications interface for enabling communication between a consumer and the information exchange (¶ 26; a web based interface through which a buyer can view information on vehicles and to obtain a payment amount for a lease, financed purchase, or cash purchase of a vehicle for which the buyer qualifies) and a second communications interface for enabling communication between the information exchange and at least one candidate automobile provider (¶ 70; devices 1112, 1114, and 1116 are operated by users 1122,1124, and 1126, respectively, who may be buyers and/or sellers interfacing with computer system 1102 as described above); 
wherein the computing device (¶ 74; The network 1108 may include any electronic communications system or method. Communication among components operating in conjunction with embodiments of the present disclosure may be performed using any suitable communication method, such as, for example, a telephone network, an extranet, an intranet, the Internet) is programmed to:
	receive, from the consumer, a basic request using one or more forms over the first communications interface, the basic request being a request to either lease or purchase  a vehicle (¶ 7; receiving, by the computer system, a request from the buyer for a quote on a selected vehicle from the plurality of vehicles);
generate a request for proposal according to the basic request (¶ 7; in response to receiving the quote request from the buyer, requesting, by the computer system, a quote on the selected vehicle from one or more dealers);
transmit the request for proposal to the at least one candidate automobile provider using the second communications interface (¶ 7; in response to receiving the quote request from the buyer, requesting, by the computer system, a quote on the selected vehicle from one or more dealers and ¶ 70; Electronic devices 1112, 1114, and 1116 may be, or include, a laptop computer, a desktop computer, a mobile subscriber communication device, a mobile phone, a personal digital assistant (PDA), a tablet computer, and/or other electronic device. devices 1112, 1114, and 1116 are operated by users 1122,1124, and 1126, respectively, who may be buyers and/or sellers interfacing with computer system 1102 as described above);
receive one or more proposals from the at least one candidate automobile provider (¶ 7; a quote on the selected vehicle from a responding dealer from the one or more dealer); 
 scraping any of one or more of websites and one or more databases for information regarding available vehicles, incentives, and lease terms to obtain augmented data;
However, Swinson, in the same field of endeavor, does teach: scraping any of one or more of websites and one or more databases for information regarding available vehicles, incentives, and lease terms to obtain augmented data (¶ 7; The user-specified information received by the vehicle data system may include vehicle specific information such as the year, make, model, body, and trim of one or more vehicles and may also include geo-specific information such as a zip code and/or a street address., and ¶ 36; Listing aggregators get their data by " scraping" or "spidering" websites that display inventory content and receiving direct feeds from listing websites (for example, AutoTrader.com, FordVehicles.com, etc.), Examiner notes the listing websites include pricing and incentives for the vehicles.)

Therefore, it would have been obvious to one of ordinary skill in the art before the
effective date of the claimed invention to modify Edelman's vehicle search with Swinson’s method of using Inventory polling companies are typically commissioned by the dealer to pull data from a DMS and format the data for use on websites and by other systems. Inventory management companies manually
upload inventory information (photos, description, specifications) on behalf of the dealer. for providing local pricing information on a user-specified vehicle configuration, comprising: receiving, via a network site by a vehicle data system 
Edelman teaches processing the one or more proposals and the augmented data according to a calculator to obtain one or more augmented proposals (¶ 7; a quote on the selected vehicle from a responding dealer from the one or more dealer, Examiner notes to include the augmented vehicles from Swinson’s method);
Edelman teaches evaluate the one or more augmented proposals with respect to the basic lease request (¶ 145; multiple quotes from different dealers may be analyzed to determine which quotes are most beneficial to the buyer, and the terms of such quotes presented to the buyer in order, with the most beneficial quote terms presented first. and ¶ 39; Such criteria may be analyzed for each quote and the quotes compared based on the criteria. ¶ 46; filtering a list of vehicles from an electronic database of vehicles (202) based on search criteria that may include the determined buyer qualification as well as other desired criteria); and
Edelman teaches if at least one lease proposal of the one or more augmented lease proposals is consistent with information in the basic lease request:
transmit the at least one lease proposal to the consumer using the first communications interface (¶ 7; a quote on the selected vehicle from a responding dealer from the one or more dealers; providing to the buyer, by the computer system, terms in the quote from the responding dealer); and
receive at least one of acceptance, rejection, and a revised request from the consumer using the first communications interface (¶ 41; Upon acceptance of the quote 
Response to Remarks
Status of Claims
Status of Claims included above.
Interview Summary
Regarding the interview conducted on January 8, 2021, Examiner refers to the Interview Summary mailed on January 14, 2021.
Objection to the Specification
Applicant has completed all requested changes; the objections are resolved.
Objection to the Claim
Claims 1-13 have been cancelled, those objections are moot.  Additional objections to  Claims 17, 21 and 22.  Minor edits required.
Rejection under 35 U.S.C. §101
Applicant states that now that Claims 1-13 are cancelled and 14-22 added, the inputs of information and data related to the leasing of automobiles may be received by humans, and that each and every step performed by the system of claim 1 [Claim 14] is perform by  a computer, lease information exchange [information exchange].  Accordingly, the system claimed is more than simply organizing human activity (Step 1, Prong 1).  The applicant also quotes the Federal Register, the applicable content referred to as “Guidelines”, to further argue 
To begin the guidance used to assess Patent Subject Matter Eligibility is found in the MPEP 2106:  
2106.03 - Eligibility Step 1: The Four Categories of Statutory Subject Matter
2106.04 - Eligibility Step 2A: Whether a Claim is Directed to a Judicial Exception
2106.05 - Eligibility Step 2B: Whether a Claim Amounts to Significantly More

Considering Step 1: Information Exchange is not a process, machine, manufacture or composition of matter.  The subject matter in Claim 14 is not eligible.
Considering Step 2A, Prong 1:  As described above in the rejection above, the activities of the Information Exchange to lease a vehicle, include agreements in the form of contracts; advertising, marketing or sales activities making, indicating that Claim 14 is an “abstract idea,” so it is not eligible subject matter.
Considering Step 2A, Prong 2: Also described in the rejection above, Claim 14 does not include any additional subject matter, so it is ineligible (see MPEP 2106.04(2)(A)(2))
Finally, under Step 2B, the Examiner direct the applicant to the discussion included in the rejection above, also see MPEP 2106(II).  
Rejections Under 35 U.S.C. § 102 and 103
Regarding the arguments addressing the prior art, all claims were cancelled; the new claims have been examined and the applicant’s comments have been considered but are ultimately moot in light of the new grounds of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE EDWARD DUNNING JR whose telephone number is (469)295-9281.  The examiner can normally be reached on 7:30 - 4:30 CST Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian “Ryan” Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/G.E.D./             Examiner, Art Unit 3627                                                                                                                                                                                           
/JAN P MINCARELLI/             Primary Examiner, Art Unit 3627